Citation Nr: 1016754	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  96-15 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable evaluation for 
bilateral pterygium.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1971 to 
October 1995.

This matter is before the Board of Veterans' Appeals (Board) 
following Board Remands in November 1998, August 2004, and 
May 2008.  This matter was originally on appeal from a July 
2000 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida.

In March 2008, the Veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board is cognizant of the fact that the Veteran's case 
has been in adjudicative status for several years, and it has 
already been remanded in the past.  Consequently, the Board 
wishes to assure the Veteran that it would not be remanding 
this case again unless it were essential for a full and fair 
adjudication of his claim.

The Veteran's service-connected disability is rated under 
Diagnostic Code 6034.  Under that diagnostic code, a 
noncompensable evaluation is warranted where vision is 20/40 
in both eyes.  A 10 percent evaluation is warranted where 
vision is 20/50 in one eye and 20/40 in the other eye.  A 10 
percent evaluation is also warranted where vision is 20/50 in 
both eyes.  The evaluations continue to increase for 
additional impairment of central visual acuity. 38 C.F.R. § 
4.84a (2009).  Visual acuity is to be measured based on the 
best distant vision obtainable after the best correction by 
glasses.  38 C.F.R. § 4.75.  

In May 2008, the Board remanded the case for additional 
development including providing the Veteran with a VA 
examination to determine the severity of his pterygium.  This 
was not accomplished.  The record indicates that the Veteran 
did not report for his VA examination scheduled in June 2008.  
As a copy of the actual VA examination notification 
(including the address where the notice was sent) was not 
associated with the claims file, the Veteran should be 
afforded one more opportunity to report for a medical 
examination.  38 C.F.R. § 5103A (West 2002); 38 C.F.R. § 
3.159 (2009).  Further, the medical evidence indicates that 
the Veteran's pterygium has been surgically removed.  This in 
and of itself is cause for an additional VA examination. 

Further, the Veteran has provided authorization forms so that 
VA may obtain private medical records on his behalf from Dr. 
Huff from October 2009 to present and from Moncrief Army 
Hospital, Dr. Iglasius, from June 2009 to the present time.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to 
indicate if he has received any VA or 
non-VA medical treatment for his service-
connected bilateral pterygia that is not 
evidenced by the current record.  If so, 
the Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  These records, as well as the 
private medical records in which 
authorization forms have already been 
provided, should then be obtained and 
associated with the claims folder.  The 
Veteran should be advised that he may 
also submit any evidence or further 
argument relative to the claim at issue.

2.  The Veteran should be afforded a VA 
examination to ascertain the severity of 
his service-connected pterygium 
disability.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report should reflect 
that such a review was made.  All 
pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  To the extent 
possible, the examiner should distinguish 
symptoms and impairment attributable to 
the Veteran's service-connected pterygium 
disorder from those attributable to any 
other diagnosed eye disorders.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.
  
No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


